DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2021 and 11/08/2021 has been entered. 

Status of the Claims
Pursuant to the amendment dated 10/22/2021, claims 36, 37, and 39 have been cancelled.  Claims 1-26 and 40-45 had been cancelled in a prior communication.  Claims 27-35, 38, 46, and 47 are pending and are directed to the elected invention, Group I, as identified in the restriction requirement mailed on 02/04/2020.  
The claims are being examined in view of the following species elections identified in the response filed on 05/04/2020:
(a) vortioxetine as the 5HT-1BR stimulating agent; and 
(b) histidine-vortioxetine as the charged chemical moiety.  

with traverse.  

Claims 27-32, 35, 38, 46, and 47 are under current examination.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 27-29, 38, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over De Vivo et al. (US 2010/0092454; publication date: 04/15/2020; of record) in view of Sabbagh et al. (US 9,399,039; publication date: 07/26/2016; available under 35 USC 102(a)(2); effectively filed date: 06/30/2015), and further in view of Chen et al. (US 2004/0117125; publication date: 06/17/2004), Sanchez et al. (Pharmacoloogy & Therapeutics; vol 145, pages 43-57; available online from 07/09/2014; cited in the IDS filed on 02/08/2021), and Coleman et al. (Nature Vol 532, pages 334-339; publication date: 04/21/2016).

The claims are examined in view of the election of species 
(a) vortioxetine as the 5HT-1BR stimulating agent; and 
(b) histidine-vortioxetine as the charged chemical moiety.  

De Vivo discloses administration of a selective serotonin reuptake inhibitor (SSRI) for regenerating the integumentary system and/or stimulating the growth of the corresponding cutaneous appendages, particularly body hair and/or head hair (abstract 
De Vivo discloses administering an SSRI such as paroxetine or fluoxetine (0043), but is silent with respect to using vortioxetine, the species elected in the instant application.  
Sabbagh discloses that in addition to fluoxetine and paroxetine, vortioxetine was known to be a SSRI at the time the instant invention was filed (col 2, lines 59-61).  
Chen discloses that fluoxetine blocks SERT (the serotonin transporter; 0221 and 0181).
Sanchez discloses that vortioxetine, has several pharmacological activities including inhibiting the serotonin transporter, SERT.  
Additionally, one having ordinary skill in the art would be aware that the serotonin transporter (SERT) terminates serotonergic signaling through reuptake of the neurotransmitter (i.e. serotonin) into presynaptic neurons.  SERT is a target for antidepressants which block reuptake and prolong neurotransmitter signaling (Coleman: abstract).  
It would have been prima facie obvious to use vortioxetine as the SSRI in De Vivo’s invention because it was known for the same purpose as the substances exemplified by De Vivo, both the fluoxetine listed by De Vivo as well as vortioxetine have SSRI (serotonin reuptake inhibitor) activity.  Please refer to MPEP 2144.06.  
prima facie obvious.
With regard to claim 27, the examiner considers the limitation “to directly stimulate the 5-HT1BR in the patient and thereby boost skin and/or hair repair” to be an intended outcome that inherently occurs when vortioxetine is applied to the relevant portions of the skin noted above because this substance is a direct stimulator of 5-HT1-BR.  
With regard to instant claims 38 and 46, De Vivo discloses medical treatment for skin and scalp in patients who have suffered damage to these tissues (0040).  The examiner considers this to fall within the scope of the term “wound” recited in the instant claims.  

Claims 30-32 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over De Vivo et al. (US 2010/0092454; publication date: 04/15/2020; of record), Sabbagh et al. (US 9,399,039; publication date: 07/26/2016; available under 35 USC 102(a)(2); effectively filed date: 06/30/2015), Chen et al. (US 2004/0117125; publication date: 06/17/2004), Sanchez et al. (Pharmacoloogy & Therapeutics; vol 145, pages 43-57; available online from 07/09/2014; cited in the IDS filed on 02/08/2021), and Coleman et al. (Nature Vol 532, pages 334-339; publication date: 04/21/2016) as applied to claims 27-29, 38, and 46  above, and further in view of Chandran (US 2006/0241017; publication date: 10/26/2006).  


The relevant disclosures of De Vivo, Sabbagh, Chen, Sanchez, and Coleman are set forth above.  Neither reference discloses the elected species of positively charged chemical moiety: the histidine moiety.
Chandran discloses modifying therapeutic agents with an amino acid can enhance the pharmacological and pharmaceutical properties and particularly the 
It would have been prima facie obvious to modify the selective serotonin reuptake inhibitor vortioxetine with an amino acid such as histidine.  The artisan of ordinary skill would have been motivated to do so in order to improve the therapeutic index of vortioxetine.  The skilled artisan would have had a reasonable expectation of success because Chandran discloses that the requirement for modification with an amino acid is to have a hydroxyl, amino, carboxy, or acylating derivative (abstract) and vortioxetine has an amino group.  

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over De Vivo et al. (US 2010/0092454; publication date: 04/15/2020; of record), Sabbagh et al. (US 9,399,039; publication date: 07/26/2016; available under 35 USC 102(a)(2); effectively filed date: 06/30/2015), Chen et al. (US 2004/0117125; publication date: 06/17/2004), Sanchez et al. (Pharmacoloogy & Therapeutics; vol 145, pages 43-57; available online from 07/09/2014; cited in the IDS filed on 02/08/2021), and Coleman et al. (Nature Vol 532, pages 334-339; publication date: 04/21/2016) as applied to claims 27-29, 38, and 46 above, and further in view of Usala (US 2002/0065222; publication date: 05/30/2002).

The relevant disclosures of De Vivo, Sabbagh, Chen, Sanchez, and Coleman are set forth above.  
De Vivo discloses further that treatment with the inventive composition is effective in restoring scar tissue (scar); however, De Vivo does not unambiguously disclose that the pathological tissue, skin and/or hair loss, damage, or impairment is present after scarification as recited in instant claim 47.  

It would have been prima facie obvious to treat areas of hair loss after surgery and/or due to scarification because one having ordinary skill in the art would recognize this pathology as suitable for treatment with De Vivo’s composition.  See MPEP 2123(I)(D).  

Response to Arguments and Declaration
Applicant's arguments filed 10/22/2021 have been fully considered but they are not persuasive.

On page 6, Applicant argues that Applicant’s specification shows that a direct 5-hydroxytryptamine 1B receptor (5-HT1 BR)-stimulating agent is unexpectedly superior to an indirect 5-HT1BR stimulating agent such as fluoxetine used by De Vivo.  On page 7, Applicant states that the specification demonstrated that a significant beneficial effect on skin repair can be achieved by administering direct 5H1BR stimulating agents, citing pages 64-70 and fig 1-5.  Applicant argues that direct stimulation of 5HT1BR triggered a faster regeneration and faster closure of the wound than the indirect stimulation of 5HTBR, citing the specification at page 70 and figure 1.  Applicant argues that vortioxetine showed superior results in reducing wound size in vivo that would not have been expected by one having ordinary skill in the art. 
The examiner respectfully disagrees with Applicant’s characterization of the results presented in the specification as unexpectedly superior.  


Conclusion
No claims are allowed.                                                                                                                                                                                                                                                                                                                                                            Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.